DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The amendment to the specification filed 4/11/22 has been entered. However, the specification is objected to because of the following informalities:
There is lack of antecedent basis in the original specification for measuring a pressure value and a temperature value of the vane, as recited in lines 2-3 of claim 1. The speciation states that the pressure value and the temperature value are determined in the vicinity of the vane (paragraphs 42, 43, 64 of the published application) for measuring the temperature and pressure of an air flow (paragraphs 24, 25, 34 of the published application).
Appropriate correction is required.

Claim Objections
Claims 1-11 and 13 are objected to because of the following informalities:  
In claim 1, “turnbine” should be replaced with --turbine-- in line 1; and there is lack of antecedent basis in the original specification for measuring a pressure value and a temperature value of the vane, as recited in lines 2-3 (the speciation states that the pressure value and the temperature value are determined in the vicinity of the vane [paragraphs 42, 43, 64 of the published application] for measuring the temperature and pressure of an air flow [paragraphs 24, 25, 34 of the published application]).
Claims 2-11 and 13 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JPS 6352014 to Otsuka et al [hereinafter Otsuka] (see the attached translation) in view of U.S. Patent 7,159,401 to Kurtz et al [hereinafter Kurtz].
Referring to claim 1, Otsuka discloses a vane that is equipped with a measuring system for measuring a pressure value and a temperature value of the vane (page 1, lines 16-17, 34; page 2, lines 38-44; page 5, lines 202-203), the measuring system comprising:
a piezoresistive sensor (16) and an analysis module (24) (page 4, lines 152-163), wherein the piezoresistive sensor (16) comprises:
resistors (20) arranged as a Wheatstone bridge (figure 8) and is configured to deliver two voltage signals (Yp, Vt) (page 5, lines 181-182), the piezoresistive sensor (16) and the analysis module (24) being connected to each other by at least two pairs of conductors (22A, 22B, 25A, 25B) allowing the analysis module (24) to measure simultaneously the two voltage signals and to determine the pressure value and the temperature value based on the two voltage signals (page 1, line 34; page 2, lines 65-68).
Otsuka is silent as to the vane being of a turbine engine having a leading edge, wherein the piezoresistive sensor is arranged in the vicinity of the leading edge of the vane.
However, Kurtz discloses a sensing system for use in a turbine engine; wherein the system uses a piezoresistive sensor having resistors arranged as a Wheatstone bridge, and the system is adapted to be positioned in the vicinity of a leading edge of a stator vane of a turbine engine to detect and control a pressure in the turbine engine and aerodynamic instabilities due to the air flow into the turbine engine (figure 1; column 1, lines 9-11; column 3, lines 33-55, 59-64; column 4, lines 36-46; column 5, lines 21-27; column 6, lines 11-13, 22-23, 39-41; column 7, lines 15-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Otsuka to be positioned in the vicinity of a leading edge (air flow in) of a stator vane of a turbine engine, as suggested by Kurtz, in order to detect pressure and air flow to control aerodynamic instabilities.

Referring to claim 2, Otsuka in view of Kurtz disclose a system having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Otsuka further discloses (figure 8) that the Wheatstone bridge comprises two parallel branches, each of the two parallel branches having two of the resistors (20) arranged in series and an intermediate point between the two resistors, the temperature value being estimated from a voltage signal (Vt) across two resistors of the same branch of the two parallel branches and the pressure value being estimated from a measurement of a voltage signal (Vp) between the intermediate points of the two parallel branches (page 4, lines 152-163; page 5, lines 174-182).

Referring to claim 3, Otsuka in view of Kurtz disclose a system having all of the limitations of claim 3, as stated above with respect to claim 1, wherein Otsuka further discloses that the Wheatstone bridge is fed with current (page 2, line 65).

Referring to claim 4, Otsuka in view of Kurtz disclose a system having all of the limitations of claim 4, as stated above with respect to claim 1, wherein Otsuka discloses that the resistors are arranged on a substrate (18) (figure 8; page 2, lines 38-39), but does not explicitly disclose the substrate being a deformable membrane. 
However, Kurtz discloses that the resistors are arranged on a deformable membrane (deflecting diaphragm 164) in order to detect and control aerodynamic instabilities (column 1, lines 9-11; column 6, lines 22-23, 39-41; column 7, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the resistors of Otsuka in view of Kurtz on a deformable membrane, as suggested by Kurtz, in order to detect pressure and air flow to control aerodynamic instabilities.

Referring to claim 5, Otsuka in view of Kurtz disclose a system having all of the limitations of claim 5, as stated above with respect to claim 4, wherein Kurtz further discloses (figures 11, 15) the membrane being housed in a cavity of a nozzle, the nozzle being pierced such that the cavity and the membrane are fluidly connected to an air flow (‘FLOW’) (column 1, lines 9-11; column 5, lines 21-27; column 6, lines 22-23, 39-41; column 7, line 3).

Referring to claim 6, Otsuka in view of Kurtz disclose a system having all of the limitations of claim 6, as stated above with respect to claim 1, wherein Otsuka further discloses that the at least two pairs of conductors (22A, 22B, 25A, 25B) consist of exactly 4 conductors connecting the piezoresistive sensor (16) to the analysis module (24) (figure 8).

Referring to claim 7, Otsuka in view of Kurtz disclose a system having all of the limitations of claim 7, as stated above with respect to claim 1, except for Otsuka disclosing that the at least two pairs of conductors consist of exactly 6 conductors connecting the piezoresistive sensor to the module of analysis.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the at least two pairs of conductors of Otsuka in view of Kurtz consist of exactly 6 conductors in order to provide redundant conductors in the event of failure of a conductor, and since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Referring to claim 8, Otsuka in view of Kurtz disclose a system having all of the limitations of claim 8, as stated above with respect to claim 7, except for Otsuka disclosing that the 6 connectors being grouped in a common sheath.
However, Kurtz discloses a system for detecting pressure in a turbine engine (figures 1, 11, 13-15) by using a piezoresistive sensor having resistors arranged as a Wheatstone bridge, wherein the system has conductors (wires) that are grouped in a common sheath for connecting the piezoresistive sensor and an analysis module (64) for detecting pressure and aerodynamic instabilities (figure 11; column 1, lines 9-11; column 3, lines 33-55, 59-64; column 4, lines 36-46; column 5, lines 21-27; column 6, lines 11-13, 22-23, 39-41; column 7, line 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to group the 6 connectors of Otsuka in view of Kurtz in a common sheath, as suggested by Kurtz, in order to connect the piezoresistive sensor and the analysis module for detecting pressure and aerodynamic instabilities.

Referring to claim 9, Otsuka in view of Kurtz disclose a system having all of the limitations of claim 9, as stated above with respect to claim 1, wherein, in Otsuka, at least one of the resistors (20) is a thermistor (a temperature sensing resistor).

Referring to claim 11, Otsuka in view of Kurtz disclose a system having all of the limitations of claim 11, as stated above with respect to claim 1, wherein Kurtz discloses that the system is adapted to be positioned in the vicinity of a leading edge of a stator vane of a turbine engine of a flying aircraft in order to detect pressure and aerodynamic instabilities (figure 1; column 1, lines 9-11; column 3, lines 33-55, 59-64; column 4, lines 36-46; column 5, lines 21-27; column 6, lines 11-13, 22-23, 39-41; column 7, line 3).

Referring to claim 13, Otsuka in view of Kurtz disclose a system having all of the limitations of claim 13, as stated above with respect to claim 5, wherein Kurtz discloses that he nozzle has a diameter (tube), but is silent as to the diameter of the nozzle being less than 3 mm. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the nozzle of Otsuka in view of Kurtz have a diameter of less than 3mm in order to allow a desired flow to the piezoresistive sensor to obtain a desired accuracy of pressure measurements, and since it has been held that, where the general conditions of a claim disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. See In re Aller, 105 USPQ 233 (CCPA 1995).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Kurtz, as stated above with respect to claim 1, and further in view of RU 2567470 to Davydova et al [hereinafter Davydova].
Otsuka in view of Kurtz disclose a system having all of the limitations of claim 10, as stated above with respect to claim 1, except for Otsuka disclosing the system being adapted to be positioned in the vicinity of a leading edge of a stator vane of a turbine engine being tested on a test bench.
However, Davydova discloses a measuring system (figures 2, 3) for detecting temperature and pressure in a turbine engine (17), wherein the system is adapted to be positioned in the vicinity of a leading edge of a stator vane (figure 3) of the turbine engine being tested on a test bench (stand) for measuring operation parameters and performance of the turbine engine (paragraphs 7, 11, 17, 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the system of Otsuka in view of Kurtz to be positioned in the vicinity of a leading edge of a stator vane of a turbine engine being tested on a test bench, as suggested by Davydova, in order to measure operation parameters and performance of the turbine engine.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot in view of the new grounds of rejection stated above.

Conclusion
The reference made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure for disclosing a piezoresistive pressure and temperature sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
5/24/22